EXHIBIT 10.5

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of ATHEROS
COMMUNICATIONS, INC. (the “Company”) under the Company’s 2004 Stock Incentive
Plan (the “Plan”) on the following terms and pursuant to such other terms and
conditions as are set forth in the Stock Option Agreement, including special
terms and conditions, applicable to all Optionees outside of the United States,
contained in the appendix thereto (the “Appendix”), as well as any
country-specific terms and conditions for your country in the Appendix. Certain
capitalized terms used, but not defined in this Notice of Stock Option Grant are
defined in the Plan.

 

Name of Optionee:   [Name of Optionee]   Total Number of Option Shares Granted:
  [Total Number of Shares]   Type of Option:  

¨  Incentive Stock Option

¨  Nonstatutory Stock Option

  Exercise Price Per Share:   $               Grant Date:   [Date of Grant]  
Vesting Commencement Date:   [Vesting Commencement Date]   Vesting Schedule:  
[Vesting Schedule]   Expiration Date:   [Expiration Date] This Option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.  

ATHEROS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

 

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
including the Appendix, all of which are attached to and made a part of this
document.

By signing this document, you further agree that the Company may deliver by
email or by other electronic means all documents relating to current or future
participation in the Plan or this Option (including, without limitation,
prospectuses required by the U.S. Securities and Exchange Commission) and all
other documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements). You also
agree that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company.
If the Company posts these documents on a website, it will notify you by email.

 

OPTIONEE:   ATHEROS COMMUNICATIONS, INC.

 

  By:  

 

Optionee’s Signature    

 

  Title:  

Vice President and CAO

Optionee’s Printed Name    

ATHEROS COMMUNICATIONS, INC.

NOTICE OF STOCK OPTION GRANT

 

-2-



--------------------------------------------------------------------------------

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the U.S. Internal Revenue Code or a nonstatutory option, as
provided in the Notice of Stock Option Grant. Even if this Option is designated
as an incentive stock option, it shall be deemed to be a nonstatutory option to
the extent required by the $100,000 annual limitation under Section 422(d) of
the U.S. Internal Revenue Code. Vesting   

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your active Service has terminated for any reason.

 

If you are outside of the United States, please see clause (n) of the “Nature of
Grant” section in the Appendix for additional information.

Term    This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your active Service terminates (or, if earlier, the Expiration Date).
The Committee has exclusive discretion to determine when your Service terminates
for all purposes of the Plan and its determinations are conclusive and binding
on all persons. Death    If you die, then this Option will expire at the close
of business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. Subject to applicable
law, your Service terminates when the approved leave ends, unless you
immediately return to active work.

 

If you go on a leave of absence, then, to the extent permitted by applicable
law, the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then, to the extent
permitted by applicable law, the vesting schedule specified in the Notice of
Stock Option Grant may be adjusted in accordance with the Company’s part-time
work policy or the terms of an agreement between you and the Company pertaining
to your part-time schedule.

Restrictions on

Exercise

   The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any U.S. or foreign regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company Stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company Stock as to
which such approval shall not have been obtained. However, the Company shall
make reasonable efforts, as determined by the Company in its sole discretion, to
obtain such approval. Notice of Exercise    When you wish to exercise this
Option, you must notify the Company by completing the attached “Notice of
Exercise of Stock Option” form and filing it with the Human Resources Department
of the Company. Your notice must specify how many Shares you wish to purchase.
Your notice must also specify how your Shares should be registered. The notice
will be effective when it is received by the Company. If someone else wants to
exercise this Option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so. Form of Payment    When you
submit your notice of exercise, you must include payment of the Option Exercise
Price for the Shares you are purchasing. Payment may be made in the following
form(s):   

•     Your personal check, a cashier’s check or a money order.

  

•     By delivering, on a form approved by the Committee, an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option Shares and to deliver to the Company from

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-4-



--------------------------------------------------------------------------------

  

the sale proceeds in an amount sufficient to pay the Option Exercise Price and
any Tax-Related Items (as defined below). The balance of the sale proceeds, if
any, will be delivered to you. The directions must be given by signing a special
“Notice of Exercise” form provided by the Company.

  

Only for Optionees in the United States, the following additional payment
methods are available:

 

•     Certificates for Shares that you own, along with any forms needed to
effect a transfer of those shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option Exercise Price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Option Shares issued to you. However, you
may not surrender, or attest to the ownership of Shares in payment of the
Exercise Price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.

  

•     Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option Shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option Exercise
Price and any Tax-Related Items (as defined below). The directions must be given
by signing a special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful or administratively impracticable, as determined by the Company in its
sole discretion.

Withholding Taxes

and Stock

Withholding

   Regardless of any action the Company or your actual employer (if a Parent,
Subsidiary, or Affiliate) (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer. You further
acknowledge that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, without limitation, the grant, vesting, or
exercise of this Option, the issuance of Shares pursuant to an exercise of this
Option, the subsequent sale of Shares acquired pursuant to such issuance, and
the receipt of any dividends; and (b) do not

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-5-



--------------------------------------------------------------------------------

 

commit to and are under no obligation to structure the terms of the grant or any
aspect of this Option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Furthermore, if you have become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

 

(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

(2)    withholding from the proceeds of the sale of Shares acquired upon
exercise of this Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or

 

(3)    withholding in Shares to be issued upon exercise of this Option.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you are deemed to
have been issued the full number of Shares for which the Option was exercised,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

 

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-6-



--------------------------------------------------------------------------------

Restrictions on

Resale

   By signing this Agreement, you agree not to sell any Option Shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale (e.g., a lock-up period after the Company goes
public). This restriction will apply as long as you are an Employee, Consultant,
or Outside Director. Transfer of Option   

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then, to the extent permitted under applicable
law, the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then, to the extent permitted under applicable
law, the Committee may, in its sole discretion, allow you to transfer this
Option to your spouse or former spouse pursuant to a domestic relations order in
settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if such transfer is
permitted under applicable law and both you and the transferee(s) execute the
forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement.

No Advice

Regarding Award

   The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-7-



--------------------------------------------------------------------------------

   Shares. You are hereby advised to consult with your personal tax, legal, and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan. Retention Rights    Neither your Option nor this
Agreement gives you the right to be retained by the Company or a Parent,
Subsidiary, or Affiliate in any capacity. The Company and any Parent,
Subsidiaries, and/or Affiliates reserve the right to terminate your Service at
any time, with or without cause.

Stockholder

Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required notice to the
Company and paying the Exercise Price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan. Adjustments    In the event of a stock
split, a stock dividend or a similar change in Company Stock, the number of
Shares covered by this Option and the Exercise Price per Share may be adjusted
pursuant to the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of the County of Santa Clara, California,
or the federal courts for United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.
Severability    The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions nevertheless shall be binding and
enforceable. Appendix    Notwithstanding any provisions in this Agreement, if
you are outside of the United States, this Option shall be subject to any
special terms and conditions set forth in the Appendix that apply generally
outside of the United States, as well as special country-specific terms and
conditions set forth in the Appendix that apply for your country. Moreover, if
you relocate to a country outside of the United States and/or another country
included in the Appendix, the special terms and conditions in the Appendix,
including any special terms and conditions for such country, will apply to you,
to the extent that the Committee determines that the application of such terms
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan. The Appendix constitutes part of this Agreement.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-8-



--------------------------------------------------------------------------------

Imposition of

Other

Requirements

   The Company reserves the right to impose other requirements on your
participation in the Plan, on this Option, and on any Shares acquired under the
Plan, to the extent that the Company determines it is necessary or advisable in
order to comply with applicable law or facilitate the administration of the
Plan, and to require you to sign any additional documents or undertakings that
may be necessary to accomplish the foregoing. The Plan and Other Agreements   
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms that are used, but not defined in this Agreement shall have
the meanings assigned to them in the Plan or the Notice of Stock Option Grant.
This Agreement, including the Appendix, and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement, including the Appendix, may be amended only by another written
agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED IN THE PLAN AND IN THIS AGREEMENT (INCLUDING IN THE APPENDIX

IF YOU ARE OUTSIDE OF THE UNITED STATES).

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-9-



--------------------------------------------------------------------------------

APPENDIX TO

ATHEROS COMMUNICATIONS, INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(For Optionees Outside of the United States)

This Appendix includes special terms and conditions governing this Option, which
apply to all Optionees outside of the United States. In addition, this Appendix
includes additional country-specific terms and conditions that govern this
Option if you are subject to the laws of any of the countries identified below.
All capitalized terms that are used, but not defined, in this Appendix, the
Notice of Stock Option Grant, or the Agreement shall have the meanings assigned
to them in the Plan.

Special Terms and Conditions Applicable to All Optionees Outside of the United
States

 

Nature of Grant    In accepting this Option, you acknowledge, understand, and
agree that: (a)    the Plan is established voluntarily by the Company, is
discretionary in nature, and may be modified, amended, suspended, or terminated
by the Company at any time; (b)    the grant of this Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past; (c)    all decisions with respect to future
Option grants, if any, will be at the sole discretion of the Company; (d)   
your participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate your Service at any time; (e)    your participation in the Plan is
voluntary; (f)    this Option and the Shares covered by this Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment contract, if any; (g)    this Option and
the Shares covered by this Option are not intended to replace any pension rights
or compensation;

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-10-



--------------------------------------------------------------------------------

                    (h)    this Option and the Shares covered by this Option are
not part of normal or expected compensation or salary for any purposes,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, and in no even should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer, or any Parent,
Subsidiary, or Affiliate; (i)    this Option and your participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Parent, Subsidiary, or Affiliate; (j)    the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (k)    If
the Shares covered by this Option do not increase in value, this Option will
have no value; (l)    If you exercise this Option and receive Shares, the value
of the Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price per Share; (m)    no claim or entitlement to
compensation or damages shall arise from forfeiture of this Option resulting
from termination of your employment by the Company or the Employer (for any
reason whatsoever and regardless of whether in breach of local labor laws), and,
in consideration for this Option, to which you otherwise are not entitled, you
irrevocably agree never to institute any claim against the Company or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company and the Employer from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; (n)    in the event of
termination of your Service (regardless of whether in breach of local labor
laws), your right to vest in this Option under the Plan, if any, will terminate
and your post-termination right to exercise this Option (if any) will be
calculated effective as of the date that you no longer are actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when you no longer are actively employed for purposes of this Option;
and

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-11-



--------------------------------------------------------------------------------

(o)   this Option and the benefits under the Plan, if any, will not transfer
automatically to another company in the case of
a merger, takeover, or transfer of liability. Data Privacy   You hereby
explicitly and unambiguously consent to the collection, use, and transfer, in
electronic or other
form, of your personal data as described in the Agreement, including this
Appendix, and any other Option grant
materials by and among, as applicable, the Employer, the Company, and any
Parent, Subsidiary, or Affiliate for
the exclusive purposes of implementing, administering, and managing your
participation in the Plan.     Your understand that the Company and the Employer
may hold certain personal information about you,
including, without limitation, your name, home address, and telephone number,
date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in
the Company, details of all Options, or any other entitlement to Shares awarded,
canceled, exercised, vested,
unvested, or outstanding in your favor, for the exclusive purposes of
implementing, administering, and
managing the Plan (“Data”).     You understand that Data will be transferred to
E*Trade Financial Services, Inc., or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the
implementation, administration, and management of the Plan. You understand that
the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources
representative. You authorize the Company, E*Trade Financial Services, Inc., and
any other possible recipients
that may assist the Company (presently or in the future) with implementing,
administering, and managing the
Plan to receive, possess, use, retain, and transfer the Data, in electronic or
other form, for the sole purposes of
implementing, administering, and managing your participation in the Plan. You
understand that Data will be
held only as long as is necessary to implement, administer, and manage your
participation in the Plan. You
understand that you may, at any time, view Data, request additional information
about the storage and
processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you
may contact your local human resources representative.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-12-



--------------------------------------------------------------------------------

Language    If you received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-13-



--------------------------------------------------------------------------------

Country-Specific Special Terms and Conditions

 

Canada   

Termination Period: The following replaces clause (n) of the “Nature of Grant”
section in the Appendix:

 

in the event of termination of your Service (regardless of whether in breach of
local labor laws), your right to vest in this Option under the Plan, if any,
will terminate and your post-termination right to exercise this Option (if any)
will be calculated effective as of the earlier of (1) the date on which you
receive notice of termination of your Service, or (2) the date on which you no
longer are actively employed, and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Committee shall
have the exclusive discretion to determine when you no longer are actively
employed for purposes of this Option;

 

The following provisions apply if you are in Quebec:

 

Consent to Receive Information in English

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given, or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

 

Data Privacy: The following supplements the “Data Privacy” section in the
Appendix:

 

You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer and/or any Parent, Subsidiary, or Affiliate
to disclose and discuss such information with their advisors. You also authorize
the Company, the Employer and/or any Parent, Subsidiary, or Affiliate to record
such information and to keep such information in your employment file.

China   

Form of Payment: The following supplements the “Form of Payment” section of the
Agreement:

 

Due to legal restrictions in China, you may exercise this Option only by

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-14-



--------------------------------------------------------------------------------

  

delivering, on a form approved by the Committee, an irrevocable direction to a
securities broker approved by the Company to sell all of your Option Shares (a
“cashless sell-all exercise”) and to deliver to the Company from the sale
proceeds in an amount sufficient to pay the Option Exercise Price and any
Tax-Related Items and applicable transaction fees or commissions. The balance of
the cash proceeds, if any, will be delivered to you. The directions must be
given by signing a special “Notice of Exercise” form provided by the Company.

 

Exchange Control Restriction

 

Unless you are not a PRC national, due to exchange control laws and regulations
in China, you will be required immediately to repatriate to China the sale
proceeds from the cashless sell-all exercise described above. You further
understand that, under local law, such repatriation of the cash proceeds may
need to be effectuated through a special exchange control account established by
the Company or a Subsidiary or Affiliate, expressly for this purpose. By
accepting this Option, you agree that any sale proceeds from the sale of Shares
at exercise may be transferred to such special account prior to being delivered
to you. You further agree to comply with any other requirements that the Company
may impose in the future in order to facilitate compliance with exchange control
requirements in China. You acknowledge that, if the cash proceeds are paid in
local currency, the Company is under no obligation to secure any particular
currency exchange conversion rate. Furthermore, compliance with local exchange
control laws and regulations may delay the conversion of cash proceeds into
local currency. You agree that, if the conversion of the cash proceeds into
local currency is delayed, you shall bear the risk of any currency exchange
conversion rate fluctuation between the date on which your Option Shares are
sold and the date of conversion of the sale proceeds into local currency.

Finland    There are no special terms and conditions. France   

Option Not Tax-Qualified

 

You understand that this Option is not intended to qualify for French favorable
tax and social security treatment.

 

Consent to Receive Information in English

 

By accepting the grant of this Option and the Agreement, which provides for the
terms and conditions of this Option, you confirm having read and understood the
documents relating to this grant, which were provided to you in English. You
accept the terms of those documents accordingly.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-15-



--------------------------------------------------------------------------------

   En acceptant cette option d’achat d’actions et ce contrat qui contient les
termes et conditions de cette option d’achat d’actions, vous confirmez avoir lu
et compris les documents relatifs à cette attribution qui vous ont été transmis
en langue anglaise. Vous acceptez ainsi les conditions et termes de ces
documents. Germany    There are no special terms and conditions. Hong Kong   

SECURITIES WARNING

 

This Option and any Shares issued upon exercise do not constitute a public
offering of securities under Hong Kong law and are available only to Employees,
Outside Directors, and Consultants of the Company or a Parent, Subsidiary, or
Affiliate. The Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. These documents have not
been reviewed by any regulatory authority in Hong Kong. This Option and related
documents are intended solely for the personal use of each Employee, Outside
Director, and/or Consultant (as applicable) and may not be distributed to any
other person. If you do not understand the contents of the Agreement, including
this Appendix, and/or the Plan, you are advised to obtain independent
professional advice.

India   

Form of Payment: The following supplements the “Form of Payment” section of the
Agreement:

 

Due to legal restrictions in India, if you exercise this Option by delivering,
on a form approved by the Committee, an irrevocable direction to a securities
broker approved by the Company to sell your Option Shares and to deliver to the
Company from the sale proceeds in an amount sufficient to pay the Option
Exercise Price, any Tax-Related Items, and applicable transaction fees or
commissions, you only may do a “cashless sell-all exercise” whereby all of the
Shares covered by this Option are sold, and the balance of the cash proceeds, if
any, are delivered to you; you may not do a cashless sell-to-cover exercise
whereby only a portion of the Shares covered by this Option are sold to pay the
Option Exercise Price, any Tax-Related Items, and applicable transaction fees or
commissions and the balance of the Option Shares are delivered to you.

 

Exchange Control Requirements

 

If you remit funds outside of India to purchase Shares, you must comply with
exchange control requirements in India. Proceeds from the sale of Shares must be
repatriated to India within 90 days of receipt. You should

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-16-



--------------------------------------------------------------------------------

   obtain for your records a foreign inward remittance certificate (“FIRC”) from
the bank through which you repatriate the funds, so as to document your
compliance with the exchange control requirements. If requested, you must
provide a copy of the FIRC to the Employer. Japan    There are no special terms
and conditions. Korea   

Exchange Control Requirements

 

If you remit funds out of Korea to pay the Option Exercise Price, such
remittance must be “confirmed” by a foreign exchange bank in Korea. This is an
automatic procedure, i.e., the bank does not need to “approve” the remittance,
and it should take no more than one business day to process. The following
supporting documents evidencing the nature of the remittance may need to be
submitted to the bank, together with the confirmation application: (i) the
Notice of Stock Option Grant and Agreement; (ii) the Plan; (iii) a document
evidencing the type of shares to be acquired and the amount (e.g., the Notice of
Stock Option Grant); and (iv) your certificate of employment. This confirmation
is not necessary for cashless exercises because no funds are remitted out of
Korea.

Macau    There are no special terms and conditions. Singapore   

Securities Notice

 

The grant of this Option is being made in reliance on section 273(1)(f) of the
Securities and Futures Act (Cap. 289) (“SFA”), pursuant to which it is exempt
from the prospectus and registration requirements under the SFA.

 

Director Notification Requirement

 

If you are a director, associate director, or shadow director of a Singaporean
Subsidiary or Affiliate, you must notify the Singaporean Subsidiary or Affiliate
in writing within two days of receiving or disposing of an interest (e.g., this
Option) in the Company or a Parent, Subsidiary, or Affiliate, or within two days
of becoming a director if such an interest exists at the time.

Taiwan   

Securities Notice

 

This offer of the Option and the Shares to be issued pursuant to the Plan is
available only for Employees, Consultants, and Outside Directors. It is not a
public offer of securities by a Taiwanese company; therefore, it is exempt from
registration in Taiwan.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-17-



--------------------------------------------------------------------------------

United Kingdom   

Joint Election

 

As a condition of participation in the Plan and the exercise of this Option, you
agree to accept any liability for secondary Class 1 National Insurance
contributions, which may be payable by the Company and/or the Employer in
connection with this Option, and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, you agree to execute a
joint election with the Company, the form of such joint election having been
approved formally by Her Majesty’s Revenue and Customs (“HMRC”) (the “Joint
Election”), and any other required consent or election. You further agree to
execute such other joint elections as may be required between you and any
successor to the Company or the Employer. You further agree that the Company or
the Employer may collect the Employer NICs from you by any of the means set
forth in the “Withholding Taxes and Stock Withholding” section of the Agreement.

 

If you do not enter into a Joint Election prior to the exercise of this Option
or if approval of the Joint Election has been withdrawn by HMRC, this Option
shall become null and void, without any liability to the Company or the
Employer, unless otherwise determined by the Committee in its sole discretion.

 

Tax Obligations. The following supplements the “Tax Obligations” section of the
Agreement:

 

If payment or withholding of the Tax-Related Items (including the Employer NICs)
is not made within ninety (90) days of the event giving rise to the Tax-Related
Items or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
Tax-Related Items shall constitute a loan owed by you to the Employer, effective
as of the Due Date. You agree that the loan will bear interest at the
then-current official rate of HMRC, that it will be immediately due and
repayable, and that the Company or the Employer may recover it at any time
thereafter by any of the means referred to in the “Withholding Taxes and Stock
Withholding” section of the Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from the Company
to cover the Tax-Related Items. In the event that you are a director or
executive officer and Tax-Related Items are not collected from or paid by you by
the Due Date, the amount of any uncollected Tax-Related Items will constitute a
benefit to you on which additional income tax and National Insurance
contributions (“NICs”) (including Employer NICs) will be payable. You understand
that you will be responsible for reporting any income tax and NICs (including
the Employer NICs) due on this additional benefit directly to HMRC under the
self-assessment regime.

ATHEROS COMMUNICATIONS, INC.

STOCK OPTION AGREEMENT

 

-18-